Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), which expressly
includes and references non-competition, non-solicitation and confidentiality
provisions, is made and entered into on the 18th day of January, 2011 (the
“Agreement Date”) and effective as of the Effective Date (as defined below), by
and between Isle of Capri Casinos, Inc., a Delaware corporation (“Isle”,
together with its subsidiary and affiliated companies, the “Company”), and
Virginia M. McDowell (“Employee”).

 

WHEREAS, Employee and Isle are currently parties to an employment agreement
dated as of July 16, 2007, as amended (the “Prior Agreement”), pursuant to which
Employee is employed as Isle’s President and Chief Operating Officer;

 

WHEREAS, Isle and Isle’s current Chief Executive Officer (the “Current CEO”)
desire that the Current CEO transition out of his role as Isle’s Chief Executive
Officer on or before December 31, 2011, which transition will be effected by
means of a written notice from the Current CEO to Isle’s Board of Directors (the
“Board”), which notice is accepted by the Board (the “Transition Notice”);

 

WHEREAS, upon the effective date specified in the Transition Notice (the
“Effective Date”, which date shall be no later than December 31, 2011), the
parties desire that Employee will become Isle’s Chief Executive Officer;

 

WHEREAS, from and after the Effective Date, Isle desires to continue to employ
Employee in the position of its President and Chief Executive Officer and
Employee desires to continue to perform services for, and to continue to be
employed by, Isle in such capacity, all on the terms and conditions set forth
herein;

 

WHEREAS, as a condition of Employee’s continuing employment, the Company desires
to retain certain covenants from Employee including, but not limited to, the
following: (a) to refrain from carrying on or engaging in a business similar to
that of the Company; (b) to refrain from soliciting Employees of the Company for
employment elsewhere; and (c) to protect and maintain the confidentiality of the
Company’s trade secrets and any proprietary information, which the parties
expressly acknowledge are a condition of Employee’s continued employment;

 

WHEREAS, Isle and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to Employee’s
continued employment at Isle, as well as the covenants referenced above, and the
parties expressly acknowledge that these covenants are a condition of Employee’s
continued employment; and

 

WHEREAS, this Agreement shall become effective as of the Effective Date only if
Employee is employed by Isle on the Effective Date and the Prior Agreement shall
remain in effect until the Effective Date, subject to the terms and conditions
thereof, whereupon the Prior Agreement shall be superseded by this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Isle and Employee agree as follows:

 

1.             Term of Employment; Duties; Compensation.

 

(a)           Term.  Isle hereby continues to employ Employee, and Employee
accepts such continued employment and agrees to continue to perform services for
the Company for an initial period beginning on the Effective Date and expiring
on the third anniversary thereof (the “Initial Term”) and for successive one
(1)-year periods thereafter (the “Renewal Term(s)”), unless either: (i) the
Company provides ninety (90) days’ written notice of non-renewal to Employee
prior to the expiration of the Initial Term or applicable Renewal Term, or
(ii) the Agreement is terminated at an earlier date in accordance with Section 2
or Section 3 of this Agreement (the Initial Term and the Renewal Terms together
referred to as the “Term of Employment”).

 

(b)           Service with Company.  During the Term of Employment, Employee
shall serve as the Company’s President and Chief Executive Officer.  During the
Term of Employment, Employee agrees to perform reasonable employment duties as
the Board shall assign to her from time to time, with such duties and
responsibilities as are customarily the duties and responsibilities of the
principal executive officer of companies such as Isle.  Employee also agrees to
serve, for any period for which she is elected, as an officer of the Company;
provided, however, that Employee shall not be entitled to any additional
compensation for serving as an officer of the Company.

 

(c)           Performance of Duties.  During the Term of Employment, Employee
agrees to serve the Company faithfully and to the best of her ability and to
devote substantially all of her business time, attention, skill and efforts to
the business and affairs of the Company.  The foregoing shall not preclude
Employee from engaging in other civic endeavors and, with the approval of the
Board, serving on charitable boards and other boards of directors so long as, in
any case, the same do not interfere with the performance of her duties under
this Agreement.

 

(d)           Compensation.  From and after the Effective Date and during the
remaining Term of Employment, Isle shall pay to Employee as compensation for
services to be rendered hereunder an aggregate base salary which is not less
than $725,000 per year (the “Annual Base Salary”) payable in substantially equal
monthly, or more frequent, payments, subject to increases, if any, as may be
determined by the Compensation Committee of the Board (the “Compensation
Committee”).  For each fiscal year, Employee shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) based upon the achievement of reasonable,
objective performance targets that have been established by the Compensation
Committee in a manner consistent with past practice, provided that Employee’s
Annual Bonus for each fiscal year at the target level shall be equal to at least
100% of Employee’s Annual Base Salary if Employee meets the target levels set by
the Compensation Committee.  Employee shall be involved as a senior management
executive in the establishment of reasonable, objective performance targets. 
Employee shall also be entitled to participate in the Isle of Capri
Casinos, Inc. 2009 Long-Term Stock Incentive Plan, as the same may be amended,
restated or otherwise replaced from time to time (the “Equity Plan”) to the
extent that similarly-situated executives of Isle participate therein.  In
addition to the Annual Base Salary, Annual Bonus and participation in the Equity
Plan as set

 

2

--------------------------------------------------------------------------------


 

forth above, Employee shall be entitled to participate in any employee benefit
plans or programs of the Company as are or may be made generally available to
similarly-situated employees of Isle and those made available to
similarly-situated officers of Isle.  Employee shall be entitled to vacation in
accordance with Isle’s policies for similarly-situated employees.

 

(e)           No Violation.  Employee represents and warrants to the Company
that the execution and delivery of this Agreement by Employee, and the carrying
out of Employee’s duties on behalf of the Company as contemplated hereby, do not
violate or conflict with the terms of any other agreements to which Employee is
or was a party.

 

(f)            Expense Reimbursement.  The Company will pay or reimburse
Employee for all reasonable and necessary out-of-pocket expenses incurred by her
in the performance of her duties under this Agreement, subject to the
presentment of appropriate vouchers in accordance with the Company’s policies
for expense verification.  To the extent that any such reimbursements are
taxable to Employee, such reimbursements shall be paid to Employee only if
(i) the expenses are incurred and reimbursable pursuant to a reimbursement plan
that provides an objectively determinable nondiscretionary definition of the
expenses that are eligible for reimbursement and (ii) the expenses are incurred
during the Term of Employment and are submitted for reimbursement no later than
ninety (90) days after the end of the calendar year in which the expense giving
rise to the claim for reimbursement is incurred.  With respect to any expenses
that are reimbursable pursuant to the preceding sentence, the amount of the
expenses that are eligible for reimbursement during one calendar year may not
affect the amount of reimbursements to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made promptly upon the
Company’s receipt of such information and supporting documentation as it may
reasonably request but no later than the last day of the calendar year following
the calendar year in which the expense was incurred, and the right to
reimbursement of the expenses shall not be subject to liquidation or exchange
for any other benefit.

 

2.             Termination.

 

(a)           The Term of Employment shall terminate prior to its expiration,
and Employee’s employment shall terminate, in the event that at any time during
the Term of Employment:

 

(i)            Isle terminates the Term of Employment and Employee’s employment
for “Cause” by a written notice of termination delivered to Employee.  For
purposes of this Agreement, “Cause” shall mean any (A) dishonesty, disloyalty or
breach of corporate policies, in each case that is material to the ability of
Employee to continue to function as an effective executive given the strict
regulatory standards of the industry in which the Company does business;
(B) gross misconduct on the part of Employee in the performance of Employee’s
duties hereunder (as determined by the Board); (C) Employee’s violation of
Section 4 of this Agreement; or (D) Employee’s failure to be licensed as a “key
person” or similar role under the laws of any jurisdiction where the Company
does business, or the loss of any such license for any reason.  If Employee’s
employment is terminated for Cause (after the Board has given her ten (10) days’
advance

 

3

--------------------------------------------------------------------------------


 

written notice in the case of an event or circumstances giving rise to Isle’s
ability to terminate Employee’s employment for Cause that are capable of being
cured during such ten (10) day cure period and if such event or circumstance is
not cured to the satisfaction of the Board within such ten (10) day period),
there shall be no severance paid to Employee and her benefits shall terminate as
of her termination date, except as may be required by law.

 

(ii)           Isle terminates the Term of Employment and Employee’s employment
for any reason without Cause (other than as a result of Employee’s death or
Disability (as defined in Section 2(a)(iv)) (including through non-renewal of
the Agreement).  In this case, if Employee signs a Mutual and General Release in
reasonable and typical form that is acceptable to Isle (a “Release”) that
releases the Company from any and all claims that Employee may have and
affirmatively agrees not to violate any of the provisions of Section 4 hereof
(which shall not be expanded beyond what is set forth in Section 4 as of the
Effective Date), Employee shall be entitled to receive the severance payments
and continued benefits described in this Section 2(a)(ii); provided, however,
that Employee shall only be entitled to such severance payments or benefits if
the Release has been executed, is effective and the applicable revocation period
has expired (collectively, the “Release Requirements”) no later than the date as
of which such severance payments or benefits are otherwise to be paid or
provided and if the Release Requirements are not satisfied as of such date,
Employee shall not be entitled to such severance payments or benefits.

 

Subject to the foregoing, if Isle terminates the Term of Employment and
Employee’s employment without Cause, then Employee shall be entitled to
(A) continue to receive her Annual Base Salary (and shall receive her earned but
unpaid Annual Bonus) payable in twelve (12) substantially equal monthly
installments, the first six of which shall be payable in a lump sum on the first
day following the six (6)-month anniversary of Employee’s termination date; and
(B) to the extent legally permissible, Medical Continuation Benefits (as defined
below).  Notwithstanding the foregoing, the Board may authorize that portion of
the Annual Base Salary and Employee’s earned but unpaid Annual Bonus payable in
accordance with the provisions of Section 2(a)(ii)(A) that is not subject to
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (the
“409A Exempt Payment”) to be paid in a single lump sum to Employee on any date
following Employee’s termination date and prior to the six (6)-month anniversary
of Employee’s termination date (provided that in no event shall Employee be
permitted to elect the year of payment); and the remaining Annual Base Salary
and Annual Bonus (that is, the Annual Base Salary and Annual Bonus minus the
409A Exempt Payment) paid to Employee in six (6) substantially equal
installments beginning on the six

 

4

--------------------------------------------------------------------------------


 

(6) month anniversary of Employee’s termination date and ending on the one
(1) year anniversary of Employee’s termination date.

 

For purposes of this Agreement, “Medical Continuation Benefits” means
continuation coverage under the Company’s major medical, dental and vision plans
(collectively, the “Medical Plan”) for Employee and her spouse and dependents
consistent with the level of coverage otherwise in effect as of her termination
date for the period beginning on Employee’s termination date and ending on the
earlier of (I) twelve (12) months after Employee’s termination date or (II) the
date on which Employee, her spouse or dependents obtains comparable alternative
group coverage during the twelve (12) months after Employee’s termination (such
period being referred to as the “Continuation Period”), at Employee’s sole
expense, and for each year (or portion thereof) during the Continuation Period,
the Company shall pay to Employee an amount such that, after the payment of all
income and employment taxes due with respect to such amount, there remains an
amount equal to the Company’s premium contribution paid with respect to its
similarly-situated active employees for the level of coverage provided to
Employee and her spouse and dependents under the Medical Plan during the portion
of the Continuation Period within such year.  Any payments to be made to
Employee pursuant to the preceding sentence shall be made no later than March 15
of the year following the year to which they relate.  The Medical Continuation
Benefit shall not be deemed to offset or otherwise limit the period of
continuation coverage otherwise available to Employee and her spouse or
dependents under section 4980B of the Code which shall be deemed to commence
following the end of the Continuation Period and shall be provided at Employee’s
sole expense.

 

In the event of termination without Cause pursuant to this Section 2(a)(ii), all
of Employee’s outstanding unvested equity-based awards that would have vested
and, if applicable, become exercisable had Employee remained employed under this
Agreement for one (1) year following her termination date, shall vest and, if
applicable, become exercisable as of her termination date.

 

As used in this Agreement, the term “earned but unpaid Annual Bonus” shall refer
to the non-discretionary portion of the Annual Bonus to which Employee would
have been entitled had she remained employed in her position for the remainder
of the fiscal year of termination, prorated for the number of days during such
year that Employee was employed by the Company.

 

(iii)          Employee for any reason voluntarily terminates the Term of
Employment and her employment.  In that case, there shall be no severance paid
to Employee and her benefits shall terminate as of her termination date, except
as may be required by law.  Notwithstanding the foregoing, if

 

5

--------------------------------------------------------------------------------


 

Employee voluntarily terminates the Term of Employment and her employment due to
Retirement (as defined below) all of her outstanding equity-based awards shall
become fully vested and, if applicable, exercisable as of her termination date. 
The term “Retirement” shall mean the termination by Employee of her employment
after attaining age sixty-five (65) and completing at least three (3) years of
service or such later date approved by the Board.

 

(iv)          Employee dies or Isle terminates the Term of Employment and
Employee’s employment as a result of Employee’s Disability.  In the event
Employee’s employment is terminated due to her death or Disability, Employee,
or, in the event of her death, her estate shall receive (A) payment of her
earned but unpaid Annual Bonus and continuing payment of her Annual Base Salary
payable in twelve (12) substantially equal monthly installments beginning on the
first day following the six (6) month anniversary of Employee’s termination
date; (B) to the extent legally permissible, continuation coverage under the
Medical Plan for the Continuation Period; and (C) a lump sum payment to be paid
on the first payroll date following Employee’s termination date equal to the
average of the last three (3) years’ Annual Bonus payments, if any, inclusive of
deferred amounts.

 

For purposes of this Agreement, Employee shall be deemed to have a “Disability”
if, by reason of a medically-determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of at least
twelve (12) months, (I) she is unable to engage in any substantial gainful
employment, or (II) has been receiving benefits under the Company’s separate
long-term disability plan for a period of at least three (3) months.  The
Company shall certify whether Employee have a Disability as defined herein.

 

(b)           Except as provided hereunder, the vesting of equity-based awards
shall be governed by the provisions of the Equity Plan.

 

3.             Change In Control of Isle.  If (i) there is a sale, acquisition,
merger, or buyout of Isle to an unaffiliated person, or any person that is not
an “affiliate” (as such term is defined under the Securities Exchange Act of
1934) of Isle or any of its shareholders on the Effective Date becomes the legal
and beneficial owner of more than 50% of Isle’s common stock (a “Change in
Control”), and (ii) Employee has a Qualifying Termination (as defined below),
then in lieu of the severance payments and benefits, if any, otherwise payable
to Employee under Section 2 of the Agreement, Employee will be entitled to the
following severance payments and benefits:

 

(a)           (i) Two (2) times her Annual Base Salary payable in twenty-four
(24) substantially equal monthly installments, the first six (6) of which shall
be made on the first day following the six (6)-month anniversary of Employee’s
termination date with the eighteen (18) remaining installments being made
monthly thereafter; and (ii) an amount equal to the amount of

 

6

--------------------------------------------------------------------------------


 

Employee’s earned but unpaid Annual Bonus plus the average of the previous three
(3) years’ Annual Bonus payment, if any, inclusive of deferred amounts, if any,
payable in a lump sum, which lump sum shall be paid to Employee on the first day
following the six (6)-month anniversary of Employee’s termination date. 
Notwithstanding the foregoing, the Board may authorize that portion of the
foregoing payments under this Section 3(a) that qualify as a 409A Exempt Payment
(as defined in Section 2(a)(ii)) to be paid in a single lump sum to Employee on
any date following Employee’s termination date and prior to the six (6)-month
anniversary of Employee’s termination date (provided that in no event shall
Employee be permitted to elect the year of payment) and the remaining amounts to
be paid in accordance with this Section 3(a).

 

(b)           The Medical Continuation Benefits; provided, however, that for
purposes of this Section 3(b), the “Continuation Period” shall be based on
twenty four (24) months rather than twelve (12) months.

 

(c)           Upon the occurrence of a change in control (as defined in the
Equity Plan), all of Employee’s outstanding equity-based awards shall governed
by the provisions of the Equity Plan.

 

For purposes of this Agreement, a “Qualifying Termination” means a termination
of Employee’s employment with the Company by the Company without Cause or a
termination by Employee for Good Reason (as defined below), in either case
within thirty (30) days prior to the occurrence of a Change in Control or upon
or within twelve (12) months after a Change in Control.  For purposes of this
Agreement, Employee’s termination shall be considered to be for “Good Reason” if
Employee terminates her employment with the Company within the time period
described above following (I) a significant reduction in Employee’s authority,
responsibilities, position or compensation or (II) a material relocation of the
principal place at which Employee performs services hereunder, but in no event
less than thirty-five (35) miles from the principal place at which Employee
performs such services immediately prior to the Change in Control, in either
case which the Company has failed to remedy within thirty (30) days after
receipt of Employee’s written notice thereof.

 

As a condition to receiving the payments described in Sections 3(a) and
(b) above, the Release Requirements must be satisfied no later than the date as
of which such severance payments or benefits are otherwise to be made or
provided and if the Release Requirements are not satisfied as of such date,
Employee shall not be entitled to such severance payments or benefits.

 

Notwithstanding the foregoing provisions of this Section 3, if (1) during the
period beginning on the first anniversary of Employee’s termination date and
ending on the second anniversary thereof (the “Second Year Period”), Employee is
or becomes employed by a new employer, and (2) such new employment would be
prohibited by the provisions of Section 4(c) if the post-termination
restrictions of Section 4(c) applied during the Second Year Period (which they
do not), then, Employee shall forfeit all future payments and benefits under
this Section 3 and all future payments and benefits shall thereupon cease. 
Nothing in this paragraph is intended to relieve Employee of the restrictions of
Section 4(c) for the first year following her termination date or to result in a
forfeiture of payments and benefits during the Second Year Period if Employee is
or becomes employed by a new Employer if such new employment would not be
prohibited by the

 

7

--------------------------------------------------------------------------------


 

provisions of Section 4(c) if the post-termination restrictions of
Section 4(c) applied during the Second Year Period.

 

4.             Confidentiality, Non-Competition and Non-Solicitation.

 

(a)           The Company’s Business.  It is expressly agreed by the parties
that, as of the Effective Date, the Company is engaged in the business of
owning, managing and operating gaming and casino facilities in the states of
Missouri, Mississippi, Iowa, Louisiana, Colorado and Florida, as of the
Agreement Date has pending licenses in Nevada and Pennsylvania, and is in the
business of seeking new gaming properties in additional jurisdictions and is
engaged in all aspects of such gaming and casino operations.  Employee desires
to continue to be employed by the Company from and after the Effective Date and
acknowledges and agrees that the Company would be adversely affected if Employee
competes with the Company during, and subsequent to, Employee’s employment with
the Company.

 

(b)           Trade Secrets and Confidential Information.  The Company and
Employee acknowledge the existence of trade secrets and other confidential
information as defined below (collectively referred to as “Confidential
Information”), all of which are owned by the Company, regardless of whether such
Confidential Information was conceived, originated, devised or supplemented by
Employee, the Company, or any other person or entity.  Employee acknowledges
that she has had and will continue to have access to Confidential Information
during her employment with the Company.

 

Except as required by law, during the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Company, directly
or indirectly disclose or disseminate to any other person, firm or organization,
any Confidential Information other than on behalf of the Company.  The foregoing
obligation shall not apply to any Confidential Information that shall have
become known to competitors of the Company or to the public other than through
an act or omission by Employee or that shall have been disclosed to Employee by
a person or entity unaffiliated with the Company who has legitimate possession
thereof in its entirety and possesses the unrestricted right to make such
disclosure.  Employee agrees to indemnify, defend and hold harmless the Company
from and against any damages (including attorneys’ fees, court costs,
investigative costs and amounts paid in settlement) suffered by the Company or
any of its affiliates arising out of the unauthorized disclosure or use of
Confidential Information by Employee.

 

“Confidential Information” shall mean any data or information and documentation,
whether in tangible form, electronic form or verbally disclosed, that is of
material value to the Company and not known to the public or the Company’s
competitors, and which the Company has kept confidential.  To the fullest extent
consistent with the foregoing and as otherwise lawful, Confidential Information
shall include, without limitation, the Company’s trade secrets, computer
programs, sales techniques and reports, formulas, data processes, methods,
articles of manufacture, machines, apparatus, designs, compositions of matter,
products, improvements, inventions, discoveries, developmental or experimental
work, corporate strategy, marketing techniques, pricing lists and data and other
pricing information, business plans, ideas and opportunities, accounting and
financial information including financial statements and projections, personnel
records, specialized customer information, proprietary agreements with

 

8

--------------------------------------------------------------------------------


 

vendors, special products and services the Company may offer or provide to its
customers/guests from time to time, pending acquisitions, negotiations and
transactions, or the terms of existing proposed business arrangements. 
Confidential Information shall also include all customer lists, accounts and
specifications, and contacts of the Company, and shall further include work in
progress, plans or any other matter belonging to or relating to the technical or
business activities of the Company.

 

Employee, at the time of the effective date of the termination of the employment
relationship with the Company, shall turn over to the Company all “Confidential
Information” and any and all copies thereof in her possession regardless of who
provided Employee with such information.  Should Employee be legally served with
a lawfully issued subpoena expressly directing Employee to turn over the
Company’s Confidential Information, Employee shall immediately, and certainly no
later than five (5) days after notice, advise the Company in writing of the
subpoena and also provide a copy of the subpoena to the Company, at its lawful
address as stated in this Agreement, thereby providing the Company with adequate
time to lawfully object to the disclosure of its Confidential Information. 
Employee’s failure to immediately advise the Company of the subpoena shall
subject Employee to any and all remedies afforded to the Company, including, but
not limited to, damages resulting to the Company for breach of contract.

 

Employee agrees that all such Confidential Information is, and shall remain, the
sole and exclusive property of the Company and Employee further agrees that
during and after the term of her employment with the Company, Employee will not
publish, disclose, communicate or otherwise disseminate to any entity and/or
person any Confidential Information.  Employee acknowledges and agrees that such
Confidential Information is of critical importance to the Company and its
business, and any unauthorized dissemination of such information would cause
great harm to the Company, thereby entitling the Company to any and all rights
and remedies as provided by law, and as specifically provided in Section 5 of
this Agreement.

 

Employee hereby assigns and agrees to assign to the Company any invention,
improvement, or discovery made by her, alone or jointly with others, during the
term of her employment, including any period of authorized leave of absence, or
as a result of her employment, and which in any way relates to, or may be useful
in, the business of the Company, together with each patent that may be obtained
thereon in any country.  Employee will promptly and fully disclose to the
Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its Patent Counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

(c)           Restrictions on Competition.  In exchange for consideration of
employment, and in consideration for Employee receiving and being given access
to confidential business information, including, but not limited to trade
secrets, customer and supplier contacts and relationships, goodwill, loyalty and
other information, and as a condition of employment of Employee by the Company,
during the term of Employee’s employment with the Company, and

 

9

--------------------------------------------------------------------------------


 

for a period of one (1) year after the voluntary or involuntary termination of
Employee’s employment with the Company for any reason whatsoever, Employee will
refrain from carrying on or engaging in the casino or gaming business (as
defined in Section 4(a)), or, without the written consent of the Company (which
shall not be unreasonably withheld), the hotel or restaurant business, or any
other business in which the Company may be engaged on Employee’s termination
date, in any case either directly or indirectly, either individually or jointly
or on behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever.  The provisions of this Section 4(c) apply to any gaming
operation or gaming facility within a 75-mile radius of (A) any gaming operation
or gaming facility owned (in whole or in part) by the Company or with respect to
which the Company renders or proposes to render consulting or management
services, in each case on the Effective Date or, for periods after Employee’s
termination date, on such termination date, or (B) any of the foregoing as to
which the Company has taken any substantive step toward owning (in whole or in
part) or managing such facility in the future.

 

(d)           Non-Solicitation of Employees.  In exchange for and in
consideration of continuing employment, and in consideration for Employee
receiving and being given access to confidential business information,
including, but not limited to trade secrets, customer and supplier contacts and
relationships, goodwill, loyalty and other information, and as a condition of
continuing employment of Employee by the Company, during the term of Employee’s
employment with the Company and for one (1) year after Employee’s termination
date for any reason, Employee shall not, without the prior written consent of
the Company, either directly or indirectly, either individually or jointly or on
behalf of or in concert with any other person, as a proprietor, partner,
shareholder, investor (other than in less than 5% of any class of securities of
any publicly traded company), lender, financial backer, director, officer,
employee, agent, advisor, consultant or manager, or in any other capacity or
manner whatsoever, solicit for hire, enter into any contract or other
arrangement with, or interfere with, disrupt or attempt to interfere with or
disrupt the Company’s relationships with, any person, who is employed by the
Company; provided that for periods after Employee’s termination date the
foregoing shall apply only to a person who, as of Employee’s termination date is
employed by the Company.

 

(e)           Reasonable Terms.  Employee agrees that the geographic areas,
duration and scope of activities outlined in this Agreement are reasonable under
the circumstances.  Employee further agrees that such terms are no broader than
necessary to protect the Company’s business and maintain the confidentiality of
the Confidential Information.  Employee further agrees that the terms of this
Agreement are not oppressive and will not impose an unreasonable burden or
restraint on Employee.

 

10

--------------------------------------------------------------------------------


 

5.                                      Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement is
binding on and inures to the benefit of the Company’s successors and assigns. 
Isle may assign this Agreement in connection with a merger, consolidation,
assignment, sale or other disposition of substantially all of its assets or
business (subject to the provisions of Section 4).  This Agreement may not be
assigned by Employee.

 

(b)                                 Modification, Waivers.  This Agreement may
be modified or amended only by a writing signed by an authorized representative
of Isle and Employee.  The Company’s failure, or delay in exercising any right,
or partial exercise of any right, will not waive any provision of this Agreement
or preclude the Company from otherwise or further exercising any rights or
remedies hereunder, or any other rights or remedies granted by any law or any
related document.

 

(c)                                  Governing Law, Arbitration.  The laws of
Missouri will govern the validity, construction, and performance of this
Agreement without regard to the location of execution or performance of this
Agreement.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  Both Isle and Employee
hereby consent to this binding arbitration provision.

 

(d)                                 Remedies.  Employee expressly acknowledges
and the parties recognize that the restrictions contained herein are reasonable
and necessary to protect the business and interests of the Company, and that any
violation of these restrictions will cause substantial irreparable injury and
damage to the Company, and the extent of such damage would be difficult if not
impossible to calculate.  Accordingly, the parties to this Agreement expressly
agree that (i) if Employee breaches any provision of this Agreement, the damage
to the Company may be substantial, although difficult to ascertain, and monetary
damages may not afford an adequate remedy, and (ii) if Employee is in breach of
any provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, to seek specific performance and injunctive and other
equitable relief, including, but not limited to, restraining orders and
preliminary and permanent injunctions, to enforce the provisions of this
Agreement, particularly those provisions governing noncompetition,
nonsolicitation and confidentiality, contained in this Agreement, as well as to
prevent or restrain a breach of any provisions of this Agreement.  The parties
expressly agree that the Company has these specific and express rights to
injunctive relief without posting any bond that might be requested or required,
and without the necessity of proving irreparable injury, and that Employee
expressly agrees not to claim in any such equitable proceedings that a remedy at
law is available to the Company.  The existence of any claim or cause of action
by Employee, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or any of its affiliates
of any provision hereof.  The parties to this Agreement also expressly agree
that the Company is entitled to recover any and all damages for any losses
sustained, and rights of which it has been deprived, as well as any damages
allowed by law.

 

11

--------------------------------------------------------------------------------


 

(e)                                  If any proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and other costs incurred in that proceeding, in
addition to any other relief to which it may be entitled.  All of the Company’s
remedies for breach of this Agreement shall be cumulative and the pursuit of one
remedy shall not be deemed to exclude any other remedies.

 

(f)                                   Captions.  The headings in this Agreement
are for convenience only and do not affect the interpretation of this Agreement.

 

(g)                                  Severability.  To the extent any provision
of this Agreement shall be invalid or enforceable with respect to Employee, it
shall be considered deleted herefrom with respect to Employee and the remainder
of such provision and this Agreement shall be unaffected and shall continue in
full force and effect.  In furtherance to and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law with respect to Employee, then such
provision shall be construed to cover only that duration, extent or activities
which are validly and enforceably covered with respect to Employee.  Employee
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement be given the construction which renders its provisions valid
and enforceable to the maximum extent (not exceeding its expressed terms)
possible under applicable laws.

 

(h)                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding by and between the Company and Employee,
and, as of the Effective Date, supersedes all previous and contemporaneous oral
negotiations, commitments, writings and understandings between the parties
concerning the matters herein or therein, including without limitation, the
Prior Agreement and any policy or personnel manuals of the Company to the extent
any provisions herein are inconsistent therewith.  No change to this Agreement
shall be valid or binding unless it is in writing and signed by the parties.

 

(i)                                     Indemnification.  Isle shall indemnify
Employee and hold Employee harmless to the full extent permitted by Section 145
of the Delaware General Corporation Law from and against any and all claims,
liabilities and losses she may suffer arising in connection with her employment
as an officer of the Company as set forth herein, subject to the exceptions set
forth in the Delaware General Corporation Law.  The agreement of the Company set
forth in this Section 5(i) shall survive the termination of this Agreement.

 

(j)                                    Notices.  All notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, or sent by facsimile or prepaid overnight courier to
the parties at the addresses set forth below (or such other addresses as shall
be specified by the parties by like notice).  Such notices and other
communications shall be deemed given:

 

(i)                                     in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  in the case of certified or registered
U.S. mail, five days after deposit in the U.S. mail; or

 

(iii)                               in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service are to be delivered
to the addresses set forth below:

 

If to the Company, to:

 

Isle of Capri Casinos, Inc.

600 Emerson Road

Suite 300

St. Louis, MO 63141

 

Attention: General Counsel

 

With a copy to:

 

Paul W. Theiss

Mayer Brown LLP

71 S. Wacker Drive

Chicago, IL 60606

 

If to Employee, to:

 

Virginia M. McDowell

At the most recent address on the Company’s records

 

With a copy to:

 

John Donnelly

Levine, Staller, Sklar, Chan, Brown & Donnelly, P.A.

3030 Atlantic Avenue

Atlantic City, NJ 08401

 

(k)                                 Independent Review and Advice.  Employee
represents and warrants that Employee has carefully read this Agreement; that
Employee executes this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to each other; that Employee has had the opportunity
to receive independent legal advice with respect to the matters set forth in
this Agreement and with respect to the rights and asserted rights arising out of
such matters, and that Employee is entering into this Agreement of Employee’s
own free will.  Employee expressly agrees that there are no expectations
contrary to the Agreement and no usage of trade or regular practice in the
industry shall be used to modify the Agreement.

 

13

--------------------------------------------------------------------------------


 

(l)                                     Special 409A Provisions. Notwithstanding
any other provision of this Agreement to the contrary, if any payment hereunder
is subject to section 409A of the Code and if such payment is to be paid on
account of Employee’s separation from service (within the meaning of section
409A of the Code), if Employee is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code), and if any such payment is required to be
made prior to the first day of the seventh month following Employee’s separation
from service, such payment shall be delayed until the first day of the seventh
month following Employee’s separation from service.  To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of Employee’s termination of employment
or the Term of Employment, the determination as to whether Employee has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.  Any delayed payment shall be made without
liability for interest or other loss of investment opportunity.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, each party has caused this Agreement to be executed in a
manner appropriate for such party as of the date first above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name: Edmund L. Quatmann, Jr.

 

Title: SVP and General Counsel

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Virginia McDowell

 

 

 

VIRGINIA M. MCDOWELL

 

15

--------------------------------------------------------------------------------